DETAILED ACTION

Claim status

This action is in response to applicant filed on 04/05/2021. 
Claims 20, 22, 23, 26, 35, 36 and 37.
Claim 21 has been cancelled.
Claim 40 has been added.
Claims 20 and 22-40 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 04/05/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 20 and 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches in claim 20 and its dependent claims a method of operating a controlling device for a sleep system, the method comprising; selecting a first virtual button displayed on a touch screen interface of a controlling device, wherein selection of the first virtual button causes the controlling device to generate and transmit a first set of one or more control signals that, when received by an articulation control system of a bed, cause the articulation 

The closes prior art of record is Washburn et al (US 6,378,152) in view of Rawl-Meehan (US 2012/0138067) where it disclose discloses a method of operating a controlling device for a sleep system, the method comprising; selecting a first virtual button displayed on a touch screen interface of a controlling device, wherein selection of the first virtual button causes the controlling device to generate and transmit a first set of one or more control signals that, when received by an articulation control system of a bed, cause the articulation control system to increase an incline angle of a first head support section of a first sleep area of the bed; selecting a second virtual button displayed on the touch screen interface of the controlling device, wherein selection of the second virtual button causes the controlling device to generate and transmit a second set of one or more control signals that, when received by the articulation control system of the bed, cause the articulation control system to decrease the incline angle of the first head support section of the first sleep area of the bed; selecting a first preset position virtual button displayed on the touch screen interface of the controlling device, wherein selection of the first preset position virtual button causes the controlling device to generate and transmit a third set of one or more control signals that, when received by the articulation control system of the bed, cause the articulation control system to adjust the incline angle of the first head support section of the first sleep area of the bed to a first preset position; selecting a second preset position virtual button displayed on the touch screen interface of the controlling device, wherein selection of the second preset position virtual button causes the controlling device to generate and transmit 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the first virtual button, the second virtual button, the first preset position virtual button, the second preset position virtual button, and each of the virtual buttons in the sequence of two or more virtual buttons are all distinct from each other in combination with the recited structural limitations of the claimed invention.
	Claim 26 and its dependent claims disclose essentially the same subject matter but the allowable subject matter is “wherein the fifth set of one or more control signals, when received by the articulation control system of the bed, further cause the articulation control system to adjust an incline angle of a second leg support section of the second sleep area of the bed to a 
Claim 35 and its dependent claims disclose essentially the same subject matter but the allowable subject matter is “wherein a first speed of inclination change at which the articulation control system articulates the first head support section to the first preset position is greater than a second speed of inclination change at which the articulation control system articulates the second head support section to the snore-reducing preset position.”
Claim 36 and its dependent claims disclose essentially the same subject matter but the allowable subject matter is “wherein the third set of one or more articulation control signals includes a unique identifier for the controlling device, wherein the articulation control system is further configured to use the unique identifier to determine that the third set of one or more articulation control signals originated at the controlling device, and wherein the articulation control system articulates the first head support section to the first preset position in response to determining that the third set of one or more articulation control signals originated at the controlling device.”
Claim 37 and its dependent claims disclose recite essentially the same allowable subject matter of claim 20 and hence it is allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689